UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-179 Name of registrant as specified in charter: Central Securities Corporation Address of principal executive offices: 630 Fifth Avenue Suite 820 New York, New York 10111 Name and address of agent for service: Central Securities Corporation, Wilmot H. Kidd, President 630 Fifth Avenue Suite 820 New York, New York 10111 Registrants telephone number, including area code: 212-698-2020 Date of fiscal year end: December 31, 2011 Date of reporting period: June 30, 2011 Item 1. Reports to Stockholders. CENTRAL SECURITIES CORPORATION SEMI-ANNUAL REPORT JUNE 30, 2011 CENTRAL SECURITIES CORPORATION (Organized on October 1, 1929 as an investment company, registered as such with the Securities and Exchange Commission under the provisions of the Investment Company Act of 1940.) TWENTY YEAR HISTORICAL DATA Per Share of Common Stock Year Total net assets Net asset value Net investment income Dividends* Distributions* Net realized investment gain Unrealized appreciation of investments at end of period 1990 $ 111,152,013 $ 10.00 $ 25,940,819 1991 131,639,511 11.87 $ .14 $ .14 $ .56 ** $ 7,321,233 43,465,583 1992 165,599,864 14.33 .12 .20 .66 8,304,369 70,586,429 1993 218,868,360 17.90 .14 .18 1.42 16,407,909 111,304,454 1994 226,639,144 17.60 .23 .22 1.39 16,339,601 109,278,788 1995 292,547,559 21.74 .31 .33 1.60 20,112,563 162,016,798 1996 356,685,785 25.64 .27 .28 1.37 18,154,136 214,721,981 1997 434,423,053 29.97 .24 .34 2.08 30,133,125 273,760,444 1998 476,463,575 31.43 .29 .29 1.65 22,908,091 301,750,135 1999 590,655,679 35.05 .26 .26 2.34 43,205,449 394,282,360 2000 596,289,086 32.94 .32 .32 4.03 65,921,671 363,263,634 2001 539,839,060 28.54 .18 .22 1.58 ** 13,662,612 304,887,640 2002 361,942,568 18.72 .14 .14 1.11 22,869,274 119,501,484 2003 478,959,218 24.32 .09 .11 1.29 24,761,313 229,388,141 2004 529,468,675 26.44 .11 .11 1.21 25,103,157 271,710,179 2005 573,979,905 27.65 .28 .28 1.72 31,669,417 302,381,671 2006 617,167,026 30.05 .36 .58 1.64 36,468,013 351,924,627 2007 644,822,724 30.15 .38 .52 1.88 42,124,417 356,551,394 2008 397,353,061 17.79 .39 .36 2.10 43,582,234 94,752,477 2009 504,029,743 22.32 .29 .33 .32 7,663,021 197,256,447 2010 593,524,167 26.06 .45 .46 .44 11,269,517 281,081,168 Six mos. to June 30, 2011*** 641,132,925 28.15 .23 .11 .09 10,153,759 317,894,035 The above table does not present Convertible Preference Stock, which was outstanding for the years 1991-1998. Net investment income reflected in the table is after deduction of the Preference Stock dividend. * Computed on the basis of the Corporations status as a regulated investment company for Federal income tax purposes. Dividends are from ordinary income which includes net short-term investment gains. Distributions are from net long-term investment gains. ** Includes a non-taxable return of capital of $.11 in 1991 and $.55 in 2001. *** Unaudited. The Common Stock is listed on the NYSE Amex under the symbol CET. On June 30, 2011, the market quotations were: $23.78 low, $23.99 high and $23.88 last sale. [ 2 ] To the Stockholders of CENTRAL SECURITIES CORPORATION: Financial statements for the six months ended June 30, 2011 reviewed by our independent registered public accounting firm and other pertinent information are submitted herewith. Comparative net assets are as follows: June 30, (Unaudited) December 31, Net assets $ 641,132,925 $ 593,524,167 Net assets per share of Common Stock 28.15 26.06 Shares of Common Stock outstanding 22,779,391 22,779,391 Comparative operating results are as follows: Six months ended June 30, 2011 (Unaudited) 2010 (Unaudited) Net investment income $ 5,198,010 $ 5,527,889 Per share of Common Stock .23 * .25 * Net realized gain on sale of investments 10,153,759 3,596,589 Increase (decrease) in net unrealized appreciation of investments 36,812,867 (7,209,633 ) Increase in net assets resulting from operations 52,164,636 1,914,845 * Based on the average number of Common shares outstanding during the period. A distribution of $.20 per share of Common Stock was paid on June 28, 2011 to stockholders of record as of June 10, 2011. Stockholders will be sent a notice concerning the taxability of all 2011 distributions early in 2012. During the first six months of 2011, the Corporation did not repurchase any shares of its Common Stock. The Corporation may from time to time purchase its Common Stock in such amounts and at such prices as the Board of Directors deem advisable in the best interests of stockholders. Purchases may be made on the NYSE Amex or in private transactions directly with stockholders. Stockholders inquiries are welcome. CENTRAL SECURITIES CORPORATION WILMOT H. KIDD, President 630 Fifth Avenue New York, NY 10111 July 27, 2011 [ 3 ] TEN LARGEST INVESTMENTS June 30, 2011 (Unaudited) Cost Value Percent of Net Assets Year First Acquired (millions) The Plymouth Rock Company, Inc. $ 2.2 $ 174.8 27.3 % 1982 Coherent, Inc. 22.0 44.3 6.9 2007 Agilent Technologies, Inc. 16.0 36.8 5.7 2005 Intel Corporation 16.3 33.2 5.2 1986 Analog Devices, Inc. 9.1 26.2 4.1 1987 CEVA, Inc. 9.3 26.1 4.1 2009 Brady Corporation 2.0 23.7 3.7 1984 Convergys Corporation 24.8 23.2 3.6 1998 Murphy Oil Corporation 1.0 18.4 2.9 1974 The Bank of New York Mellon Corporation 12.2 17.3 2.7 1993 DIVERSIFICATION OF INVESTMENTS June 30, 2011 (Unaudited) Percent of Net Assets Issues Cost Value June 30, 2011 December 31, 2010 Common Stocks: Insurance 1 $ 2,192,986 $ 174,750,000 27.3 % 28.3 % Technology Hardware and Equipment 7 84,083,790 115,016,470 17.9 17.4 Semiconductor 4 41,738,248 92,807,618 14.5 11.4 Diversified Industrial 5 28,855,027 70,278,300 11.0 11.7 Energy 6 56,017,267 69,527,015 10.8 12.8 Software and Services 2 40,823,191 35,575,900 5.6 5.7 Banking and Finance 3 17,297,355 24,098,020 3.8 5.0 Other 10 51,045,052 57,405,371 8.9 7.8 Preferred Stocks: Energy 1 2,027,220 2,515,478 0.4 0.4 Short-Term Investments 1 222,736 222,736 0.0 0.0 [ 4 ] PRINCIPAL PORTFOLIO CHANGES April 1 to June 30, 2011 (Unaudited) (Common Stock unless specified otherwise) Number of Shares Purchased Sold Held June 30, Agilent Technologies, Inc. 60,000 720,000 Analog Devices, Inc. 14,900 670,000 Brady Corporation 10,000 740,000 Carlisle Companies Inc. 70,000 230,000 CEVA, Inc. 38,500 858,300 GeoMet, Inc. Series A Convertible Redeemable Preferred Stock 6,775 (a) 223,598 Home Federal Bancorp, Inc. 171,600  Intel Corporation 50,000 1,500,000 McMoRan Exploration Co. 10,000 650,000 Mindspeed Technologies, Inc. 425,000 900,000 Motorola Solutions, Inc. 20,000 220,000 NewStar Financial, Inc. 25,106 253,794 The Plymouth Rock Company, Inc. 100 69,900 QEP Resources, Inc. 8,200 260,500 Vical Inc. 10,000 260,000 Vodafone Group Plc. 220,000 500,000 Walgreen Co. 10,000 220,000 (a) Received as a dividend. [ 5 ] STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS 99.8% Shares Value Banking and Finance 3.8% 675,000 The Bank of New York Mellon Corporation $ 17,293,500 100,000 JPMorgan Chase & Co. 4,094,000 253,794 NewStar Financial, Inc. (a) 2,710,520 24,098,020 Commercial Services 1.2% 413,712 Heritage-Crystal Clean, Inc. (a) 7,934,996 Diversified Industrial 11.0% 740,000 Brady Corporation Class A 23,724,400 230,000 Carlisle Companies Inc. 11,322,900 200,000 General Electric Company 3,772,000 100,000 Precision Castparts Corporation 16,465,000 180,000 Roper Industries, Inc. 14,994,000 70,278,300 Energy 10.8% 350,000 Canadian Oil Sands Ltd. 10,111,500 200,000 Devon Energy Corporation 15,762,000 2,000,000 GeoMet, Inc. (a)(b) 2,360,000 650,000 McMoRan Exploration Co. (a) 12,012,000 280,000 Murphy Oil Corporation 18,384,800 260,500 QEP Resources, Inc. 10,896,715 69,527,015 Health Care 2.8% 120,000 Abbott Laboratories 6,314,400 100,000 Johnson & Johnson 6,652,000 100,000 Medtronic, Inc. 3,853,000 260,000 Vical Inc. (a) 1,071,200 17,890,600 Insurance 27.3% 69,900 The Plymouth Rock Company, Inc. Class A (b)(c) 174,750,000 174,750,000 Retailing 1.5% 20,000 Aerogroup International, Inc. (a)(c) 415,200 220,000 Walgreen Co. 9,341,200 9,756,400 [ 6 ] Shares Value Semiconductor 14.5% 670,000 Analog Devices, Inc. $ 26,223,800 858,300 CEVA, Inc. (a) 26,143,818 1,500,000 Intel Corporation 33,240,000 900,000 Mindspeed Technologies, Inc. (a) 7,200,000 92,807,618 Software and Services 5.6% 1,700,000 Convergys Corporation (a) 23,188,000 1,190,000 Xerox Corporation 12,387,900 35,575,900 Technology Hardware and Equipment 17.9% 720,000 Agilent Technologies, Inc. (a)(f) 36,799,200 801,000 Coherent, Inc. (a)(f) 44,271,270 630,000 Flextronics International Ltd. (a) 4,044,600 62,500 Motorola Mobility Holdings, Inc. (a) 1,377,500 220,000 Motorola Solutions, Inc. (a) 10,128,800 1,190,000 RadiSys Corporation (a) 8,675,100 3,000,000 Sonus Networks, Inc. (a) 9,720,000 115,016,470 Telecommunication Services 3.4% 200,000 AT&T Inc. 6,282,000 145,425 Primus Telecommunications Group, Inc. (a) 2,181,375 500,000 Vodafone Group Plc. ADR 13,360,000 21,823,375 Total Common Stocks (cost $322,052,917) 639,458,694 PREFERRED STOCKS 0.4% Energy 0.4% 223,598 GeoMet, Inc. Series A Convertible Redeemable Preferred Stock (b)(d)(cost $2,027,220) 2,515,478 SHORT-TERM INVESTMENTS 0.0% Money Market Fund 0.0% 222,736 Fidelity Institutional Money Market Government Portfolio (cost $222,736) 222,736 Total Investments (cost $324,302,873)(e) (100.2%) 642,196,908 Cash, receivables and other assets less liabilities (.2%) (1,063,983 ) Net Assets (100%) $ 641,132,925 (a) Non-dividend paying. (b) Affiliate as defined in the Investment Company Act of 1940. (c) Valued based on Level 3 inputs  see Note 2. (d) Valued based on Level 2 inputs  see Note 2. (e) Aggregate cost for Federal tax purposes is substantially the same. (f) A portion of this security is pledged to cover outstanding borrowings at June 30, 2011. See accompanying notes to financial statements. [ 7 ] STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) A SSETS: Investments: General portfolio securities at market value (cost $306,200,999) $ 462,348,694 Securities of affiliated companies (cost $17,879,138) (Notes 5 and 6) 179,625,478 Short-term investments (cost $222,736) 222,736 $ 642,196,908 Cash, receivables and other assets: Cash 76,714 Receivable for securities sold 184,597 Dividends receivable 573,558 Office equipment and leasehold improvements, net 145,200 Other assets 128,776 1,108,845 Total Assets 643,305,753 L IABILITIES: Bank borrowings 2,000,000 Accrued expenses and reserves 172,828 Total Liabilities 2,172,828 NET A SSETS $ 641,132,925 NET A SSETS are represented by: Common Stock $1 par value: authorized 30,000,000 shares; issued 22,779,391 (Note 3) $ 22,779,391 Surplus: Paid-in $ 287,582,722 Undistributed net gain on sales of investments 10,004,814 Undistributed net investment income 2,871,963 300,459,499 Net unrealized appreciation of investments 317,894,035 NET A SSETS $ 641,132,925 NET ASSET VALUE PER COMMON S HARE (22,779,391 shares outstanding) $ 28.15 See accompanying notes to financial statements. [ 8 ] STATEMENT OF OPERATIONS For the six months ended June 30, 2011 (Unaudited) INVESTMENT INCOME Income: Dividends from affiliated companies (Note 5) $ 3,899,000 Dividends from unaffiliated companies (net of foreign withholding taxes of $31,015) 3,004,487 $ 6,903,487 Expenses: Administration and operations 553,202 Investment research 514,876 Occupancy and office operating expenses 248,559 Directors fees 75,500 Legal, auditing and tax preparation fees 65,169 Franchise and miscellaneous taxes 47,759 Software and information services 44,373 Stockholder communications and meetings 44,005 Transfer agent, registrar and custodian fees and expenses 36,003 Interest on bank borrowings 22,324 Travel and related expenses 16,005 Miscellaneous 37,702 1,705,477 Net investment income 5,198,010 NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain from: Unaffiliated companies 9,817,010 Affiliated companies 291,000 Written options 45,749 10,153,759 Net increase in unrealized appreciation of investments 36,812,867 Net gain on investments 46,966,626 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 52,164,636 See accompanying notes to financial statements. [ 9 ] STATEMENTS OF CHANGES IN NET ASSETS For the six months ended June 30, 2011 and the year ended December 31, 2010 Six months ended June 30, 2011 (Unaudited) Year ended December 31, FROM OPERATIONS: Net investment income $ 5,198,010 $ 10,211,569 Net realized gain from investment transactions 10,153,759 11,269,517 Net increase in unrealized appreciation of investments 36,812,867 83,824,721 Increase in net assets resulting from operations 52,164,636 105,305,807 DISTRIBUTIONS TO STOCKHOLDERS FROM: Net investment income (2,505,733 ) (10,098,352 ) Net realized gain from investment transactions (2,050,145 ) (10,125,556 ) Decrease in net assets from distributions (4,555,878 ) (20,223,908 ) FROM CAPITAL SHARE TRANSACTIONS: (Note 3) Distribution to stockholders reinvested in Common Stock  6,668,364 Cost of Treasury shares purchased  (2,255,839 ) Increase in net assets from capital share transactions  4,412,525 Total increase in net assets 47,608,758 89,494,424 NET ASSETS: Beginning of period 593,524,167 504,029,743 End of period (including undistributed net investment income of $2,871,963 and $179,686, respectively) $ 641,132,925 $ 593,524,167 See accompanying notes to financial statements. [ 10 ] STATEMENT OF CASH FLOWS For the six months ended June 30, 2011 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net increase in net assets from operations $ 52,164,636 Adjustments to net increase in net assets from operations: Purchase of securities $ (32,807,612 ) Proceeds from securities sold 33,951,133 Net sales of short-term investments 454,274 Net realized gain from investment transactions (10,153,759 ) Increase in unrealized appreciation of investments (36,812,867 ) Depreciation and amortization 22,986 Changes in operating assets and liabilities: Decrease in receivable for securities sold 1,132,763 Increase in dividends and interest receivable (362,113 ) Increase in office equipment and leasehold improvements (11,924 ) Increase in other assets (25,626 ) Decrease in accrued expenses and reserves (411,970 ) Total adjustments (45,024,715 ) Net cash provided by operating activities 7,139,921 CASH FLOWS FROM FINANCING ACTIVITIES: Dividends and distributions paid (4,555,878 ) Net decrease in bank borrowings (3,000,000 ) Cash flows used in financing activities (7,555,878 ) Net decrease in cash (415,957 ) Cash at beginning of period 492,671 Cash at end of period $ 76,714 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid on bank borrowings $ 27,352 See accompanying notes to financial statements. [ 11 ] NOTES TO FINANCIAL STATEMENTS  (Unaudited) 1. Significant Accounting Policies  Central Securities Corporation (the Corporation) is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The following is a summary of the significant accounting policies consistently followed by the Corporation in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles. Security Valuation  Marketable common and preferred stocks are valued at the last or closing sale price or, if unavailable, at the closing bid price. Written options are valued at the last quoted asked price. Investments in money market funds are valued at net asset value per share. Securities for which no ready market exists are valued at estimated fair value by the Board of Directors. Federal Income Taxes  It is the Corporations policy to meet the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its taxable income and net capital gains to its stockholders. In addition, management has analyzed positions taken on the Corporations tax returns and has determined that no provision for income taxes is required in the accompanying financial statements. Use of Estimates  The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported. Actual results may differ from those estimates. Other  Security transactions are accounted for as of the trade date, and cost of securities sold is determined by specific identification. Dividend income and distributions to stockholders are recorded on the ex-dividend date. 2. Fair Value Measurements  The Corporations investments are categorized below in three broad hierarchical levels based on market price observability as follows: Level 1  Quoted prices in active markets for identical investments; Level 2  Other significant observable inputs obtained from independent sources, for example, quoted prices for similar investments or the use of models or other valuation methodologies; Level 3  Significant unobservable inputs including the Corporations own assumptions based upon the best information available. Investments categorized as Level 3 include securities in which there is little, if any, market activity. The Corporations Level 3 investments consist of The Plymouth Rock Company, Inc. and Aerogroup International, Inc. The designated Level for a security is not necessarily an indication of the risk associated with investing in that security. [ 12 ] NOTES TO FINANCIAL STATEMENTS  continued (unaudited) The Corporations investments as of June 30, 2011 are classified as follows: Level 1 Level 2 Level 3 Total Value Common Stocks $ 464,293,494  $ 175,165,200 $ 639,458,694 Preferred Stocks  $ 2,515,478  2,515,478 Short-term Investments 222,736   222,736 Total $ 464,516,230 $ 2,515,478 $ 175,165,200 $ 642,196,908 There were no significant transfers of investments between Levels 1, 2 or 3 during the six months ended June 30, 2011. The following is a reconciliation of the change in the value of Level 3 investments: Balance as of December 31, 2010 $ 168,455,000 Net realized gains and change in unrealized appreciation of investments included in net increase in net assets resulting from operations 7,008,200 Sales (298,000 ) Balance as of June 30, 2011 $ 175,165,200 The change in unrealized appreciation of Level 3 investments held at June 30, 2011 included in the above table was $6,950,200. In valuing Level 3 investments, the Corporation considers the results of various valuation methods, which may include comparable company valuation analyses, discounted cash flow models and recent private transactions. Consideration is also given to corporate governance, marketability, independent appraisals obtained from portfolio companies, company and industry results and outlooks, and general market conditions. The determination of fair value involves subjective judgments. As a result, using fair value to price a security may result in a price materially different from the price used by other investors or the price that may be realized upon the actual sale of the security. In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-04 (the ASU), which clarifies the application of existing fair value measurement and disclosure requirements and changes certain accounting principles or requirements for measuring fair value or for disclosing information about fair value measurements. The amendments in the ASU are effective at the beginning of the Corporations 2012 fiscal year. Management is assessing the effect of the ASU on the Corporations financial statements but currently believes the impact principally will result in increased disclosures about the Corporations Level 3 securities. 3. Common Stock  The Corporation did not purchase any shares of its Common Stock in the first six months of 2011. It may from time to time purchase its Common Stock in such amounts and at such prices as the Board of Directors deem advisable in the best interests of the stockholders. Purchases will only be made at less than net asset value per share, thereby increasing the net asset value of shares held by the remaining stockholders. Shares so acquired may be held as treasury stock available for stock distributions, or may be retired. 4. Investment Transactions  The aggregate cost of securities purchased and the aggregate proceeds of securities sold during the six months ended June 30, 2011, excluding option transactions and other short-term investments, were $32,805,662 and $33,893,035, respectively. [ 13 ] NOTES TO FINANCIAL STATEMENTS  continued (unaudited) As of June 30, 2011, based on cost for Federal income tax purposes, the aggregate gross unrealized appreciation and depreciation for all securities were $351,943,013 and $34,048,978, respectively. 5. Affiliates  The Plymouth Rock Company, Inc. and GeoMet, Inc., are affiliates as defined in the Investment Company Act of 1940 due to the Corporation owning 5% or more of these companies outstanding voting securities. During the six months ended June 30, 2011, the Corporation received dividends of $3,899,000 from Plymouth Rock and sold 100 shares of Plymouth Rock at a gain of $291,000. The Corporation also received as dividends 13,345 additional shares of GeoMet Preferred Series A stock. Net unrealized appreciation related to affiliates increased by $7,156,359 for the six months ended June 30, 2011 to $161,746,340. The President of the Corporation is a director of Plymouth Rock. 6. Restricted Securities  The Corporation from time to time invests in securities the resale of which is restricted. The Corporation does not have the right to demand registration of the restricted securities. On June 30, 2011, such investments had an aggregate value of $175,165,200, which was equal to 27.3% of the Corporations net assets. Investments in restricted securities at June 30, 2011, including acquisition dates and cost, were: Company Shares Security Date Acquired Cost Aerogroup International, Inc. 20,000 Common Stock 6/14/05 $ 11,719 The Plymouth Rock Company, Inc. 60,000 Class A Stock 12/15/82 1,500,000 The Plymouth Rock Company, Inc. 9,900 Class A Stock 6/9/84 692,986 7. Options Written  From time to time, the Corporation writes option contracts to generate additional return. When the Corporation writes an option, a liability is recorded in an amount equal to the premium received and is subsequently marked to market in the Statement of Assets and Liabilities, with any related change recorded as an unrealized gain or loss in the Statement of Operations. Upon the exercise of written call option contracts, premiums received are added to the proceeds from the sale of the underlying securities in determining whether there is a realized gain or loss. Upon the exercise of written put options, premiums received are subtracted from the cost of the purchase of the underlying securities. On the expiration date, premiums received from unexercised options are treated as realized gains. When writing a covered call option, the Corporation forgoes, during the options life, the opportunity to profit from increases in the market value of the security underlying the call option above the sum of the option premium received and the exercise price of the call, but has retained the risk of loss should the price of the underlying security decline below the exercise price minus the option premium received. When writing a put option, the Corporation has the obligation during the options life to purchase the securities underlying the option at an agreed-upon exercise price. The Corporations obligation is secured by segregating with its custodian liquid investments with a value at least equal to the amount the Corporation would be required to pay if the option were exercised. The Corporation will lose money if the securities purchased decrease in value below the exercise price by more than the premium received by the Corporation for writing the option. [ 14 ] NOTES TO FINANCIAL STATEMENTS  continued (unaudited) The Corporations activity in written options during the six months ended June 30, 2011 is summarized as follows: Number of Shares Premiums Received Options outstanding at December 31, 2010   Options written 55,000 $ 58,099 Options terminated in closing transactions (25,000 ) (15,500 ) Options exercised (10,000 ) (10,400 ) Options expired (20,000 ) (32,199 ) Options outstanding at June 30, 2011   8. Bank Line of Credit  The Corporation has entered into a $25 million uncommitted, secured revolving line of credit with UMB Bank, n.a. (UMB), the Corporations custodian. All borrowings are payable on demand of UMB. Interest on any borrowings is payable monthly at a rate based on the federal funds rate, subject to a minimum annual rate of 2.50% (2.75% prior to March 18, 2011). At June 30, 2011, outstanding borrowings under the line were $2,000,000 at an annual interest rate of 2.50%. These borrowings were secured by portfolio holdings that had an aggregate value of $10,638,000 as of June 30, 2011. During the six months ended June 30, 2011, average borrowings outstanding (based on the days when there were borrowings outstanding) were approximately $2,949,000, and total interest expense was $22,324. The average interest rate paid on these borrowings was 2.67% per annum. 9. Operating Expenses  The aggregate remuneration paid during the six months ended June 30, 2011 to officers and directors amounted to $713,000, of which $75,500 was paid as fees to directors who were not officers. Employees also participate in a profit sharing retirement plan. Contributions to the plan are made at the discretion of the Board of Directors, and each participants benefits vest after three years of employment. No contributions were made to the plan for the six months ended June 30, 2011. 10. Operating Lease Commitment  The Corporation has entered into an operating lease for office space which expires in 2014 and provides for future minimum rental payments in the aggregate amount of approximately $1.0 million as of June 30, 2011. The lease agreement contains escalation clauses relating to operating costs and real property taxes. Future minimum rental commitments under the lease are $170,903 remaining for 2011, $341,806 annually in 2012-2013 and $170,903 in 2014. [ 15 ] FINANCIAL HIGHLIGHTS The following table shows per share operating performance data, total returns, ratios and supplemental data for the six months ended June 30, 2011 and each year in the five-year period ended December 31, 2010. This information has been derived from information contained in the financial statements and market price data for the Corporations shares. The Corporations total returns reflect changes in market price or net asset value, as applicable, and assume reinvestment of all distributions. Distributions that are payable only in cash are assumed to be reinvested at the market price or net asset value, as applicable, on the payable date of the distribution. Distributions that may be taken in shares are assumed to be reinvested at the price designated by the Corporation. Six Months Ended June 30, 2011 (Unaudited) 2010 2009 2008 2007 2006 Per Share Operating Performance Net asset value, beginning of period $ 26.06 $ 22.32 $ 17.79 $ 30.15 $ 30.05 $ 27.65 Net investment income* .23 .45 .29 .39 .38 .36 Net realized and unrealized gain (loss) on securities* 2.06 4.19 4.89 (10.29 ) 2.12 4.26 Total from investment operations 2.29 4.64 5.18 (9.90 ) 2.50 4.62 Less: Dividends from net investment income .11 .45 .33 .36 .37 .36 Distributions from capital gains .09 .45 .32 2.10 2.03 1.86 Total distributions .20 .90 .65 2.46 2.40 2.22 Net asset value, end of period $ 28.15 $ 26.06 $ 22.32 $ 17.79 $ 30.15 $ 30.05 Per share market value, end of period. $ 23.88 $ 21.97 $ 17.98 $ 14.40 $ 26.84 $ 26.65 Total investment return, market(%) . 9.57 27.14 26.97 (39.63 ) 9.86 21.31 Total investment return, NAV(%) 8.79 21.73 30.15 (32.66 ) 9.35 18.55 Ratios/Supplemental Data: Net assets, end of period(000) $ 641,133 $ 593,524 $ 504,030 $ 397,353 $ 644,823 $ 617,167 Ratio of expenses to average net assets(%) .54  .78 .91 .66 .59 .53 Ratio of net investment income to average net assets(%) 1.64  1.92 1.49 1.43 1.21 1.23 Portfolio turnover rate(%) 5.18 6.67 7.94 11.04 19.58 17.55 * Based on the average number of shares outstanding during the period.  Annualized, not necessarily indicative of full year ratio. See accompanying notes to financial statements. [ 16 ] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS AND STOCKHOLDERS OF CENTRAL SECURITIES CORPORATION We have reviewed the accompanying statement of assets and liabilities, including the statement of investments, of Central Securities Corporation as of June 30, 2011, and the related statements of operations, changes in net assets, cash flows and financial highlights for the six-month period ended June 30, 2011. These interim financial statements and financial highlights are the responsibility of Central Securities Corporations management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the interim financial statements and financial highlights referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the statement of changes in net assets for the year ended December 31, 2010 and financial highlights for each of the years in the five-year period ended December 31, 2010, and in our report dated February 4, 2011 we expressed an unqualified opinion on such statement of changes in net assets and financial highlights. KPMG LLP New York, NY July 28, 2011 [ 17 ] OTHER STOCKHOLDER INFORMATION Direct Registration The Corporation utilizes direct registration, a system that allows for book-entry ownership and the electronic transfer of the Corporations shares. Stockholders may find direct registration a convenient way of managing their investment. Stockholders wishing certificates may request them. A pamphlet which describes the features and benefits of direct registration, including the ability of shareholders to deposit certificates with our transfer agent, can be obtained by calling Computershare Trust Company at 1-800-756-8200, calling the Corporation at 1-866-593-2507 or visiting our website: www.centralsecurities.com under Contact Us. Proxy Voting Policies and Procedures The policies and procedures used by the Corporation to determine how to vote proxies relating to portfolio securities and the Corporations proxy voting record for the twelve-month period ended June 30, 2011 are available: (1) without charge, upon request, by calling us at our toll-free telephone number (1-866-593-2507), (2) on the Corporations website at www.centralsecurities.com and (3) on the Securities and Exchange Commissions website at www.sec.gov. [ 18 ] Quarterly Portfolio Information The Corporation files its complete schedule of portfolio holdings with the SEC for the first and the third quarter of each fiscal year on Form N-Q. The Corporations Form N-Q filings are available on the SECs website at www.sec.gov. Those forms may be reviewed and copied at the SECs Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Annual Meeting of Stockholders The annual meeting of stockholders of the Corporation was held on March 9, 2011. At the meeting, all of the directors of the Corporation were reelected by the following vote of the holders of the Common Stock: In Favor Withheld Simms C. Browning 20,440,959 856,070 Donald G. Calder 20,443,845 853,184 David C. Colander 20,446,405 850,624 Jay R. Inglis 20,420,810 876,219 Wilmot H. Kidd 20,416,095 880,934 C. Carter Walker, Jr. 20,431,239 865,790 In addition, the selection of KPMG LLP as independent auditors of the Corporation for the year 2011 was ratified by the following vote of the holders of the Common Stock: In Favor Against Abstain 20,445,422 749,809 101,798 [ 19 ] BOARD OF DIRECTORS Wilmot H. Kidd, Chairman C. Carter Walker, Jr., Lead Independent Director Simms C. Browning Donald G. Calder David C. Colander Jay R. Inglis OFFICERS Wilmot H. Kidd, President Marlene A. Krumholz, Vice President and Secretary Lawrence P. Vogel, Vice President and Treasurer OFFICE 630 Fifth Avenue New York, NY 10111 212-698-2020 866-593-2507 (toll-free) www.centralsecurities.com TRANSFER AGENT AND REGISTRAR Computershare Trust Company, N.A. P.O. Box 43069, Providence, RI 02940-3069 800-756-8200 www.computershare.com CUSTODIAN UMB Bank, n.a. Kansas City, MO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM KPMG LLP New York, NY [ 20 ] Item 2. Code of Ethics. The information required by this Item is only required in an annual report on this Form N-CSR. Item 3. Audit Committee Financial Experts . The information required by this Item is only required in an annual report on this Form N-CSR. Item 4. Principal Accountant Fees and Services. The information required by this Item is only required in an annual report on this Form N-CSR. Item 5. Audit Committee of Listed Registrants. The information required by this Item is only required in an annual report on this Form N-CSR. Item 6. Investments. (a) Schedule is included as a part of the report to shareholders filed under Item 1 of this Form . (b) Not applicable. Item 7. Disclose Proxy Voting Policies and Procedures for Closed-End Management Companies. The information required by this Item is only required in an annual report on this Form N-CSR. Item 8. Portfolio Managers of Closed-End Management Investment Companies. The information required by this Item is only required in an annual report on this Form N-CSR. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Period (a) Total Number of Shares (or Units) Purchased (b) Average Price Paid per Share (or Unit) (c) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs Month #1 (January 1 through January 31) 0 NA NA NA Month #2 (February 1 through February 28) 0 NA NA NA Month #3 (March 1 through March 31) 0 NA NA NA Month #4 (April 1 through April 30) 0 NA NA NA Month #5 (May 1 through May 31) 0 NA NA NA Month #6 (June 1 through June 30) 0 NA NA NA Total 0 NA NA NA Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the registrants board of directors since such procedures were last described in the Corporations proxy statement dated February 3, 2011. Item 11. Controls and Procedures. (a) The Principal Executive Officer and Principal Financial Officer of Central Securities Corporation (the Corporation) have concluded that the Corporations Disclosure Controls and Procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) There have been no changes in the Corporations internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Corporations internal control over financial reporting. Item 12. Exhibits. (a)(1) Any code of ethics, or amendment thereto, that is the subject of the disclosure required by Item 2, to the extent that the registrant intends to satisfy the Item 2 requirements through filing of an exhibit. The information required by this Item is only required in an annual report on this Form N-CSR. (a)(2) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940. Attached hereto. (a)(3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons. Not Applicable. (b) Certifications of the principal executive officer and principal financial officer, as required by Rule 30a-2(b) under the Investment Company Act of 1940. Attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Central Securities Corporation By: /s/ Wilmot H. Kidd Wilmot H. Kidd President August 9, 2011 Date Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capabilities and on the dates indicated. By: /s/ Wilmot H. Kidd Wilmot H. Kidd President August 9, 2011 Date By: /s/ Lawrence P. Vogel Lawrence P. Vogel Treasurer August 9, 2011 Date
